  8:08-cr-00473-BCB-SMB Doc # 227 Filed: 11/13/20 Page 1 of 1 - Page ID # 646



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:08CR473

         vs.
                                                                   ORDER ON APPEARANCE FOR
GREG WILLIAM FANTER,                                             SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on November 13, 2020 regarding Petition for
Offender Under Supervision [208]. David Stickman represented the defendant. Patrick McGee
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant requested a preliminary hearing.            Fed. R. Crim. P. 32.1(b)(1)(A).   The
preliminary hearing will be set by further order of the court.
        The government moved for detention based upon risk of flight and danger. The defendant is
not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and the
government's motion for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.


        IT IS SO ORDERED.


        Dated this 13th day of November, 2020.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
